Case: 1:20-cv-00567-SJD-KLL Doc #: 17 Filed: 07/27/21 Page: 1 of 1 PAGEID #: 65



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Ernest Cephas,

               Petitioner,
                                                     Case Number: I:20cv567
       vs.

                                                     Judge Susan J. Dlott
Warden Lebanon Correctional Institution,

               Respondent.

                                             ORDER


       The Court has reviewed the Report and Recommendations of Karen L. Litkovitz, United

States Magistrate, Judge filed on June 1, 2021(Doc. 16), to whom this case was referred pursuant

to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for

filing such objections under Fed. R. Civ. P. 72(b)expired June 15, 2021, hereby ADOPTS said

Report and Recommendations.

       Accordingly, petitioner's motion to withdraw his petition(Doc. 15) is GRANTED and

this action is DISMISSED without prejudice. Petitioner's motion for a stay and abeyance (Doc.

12)is DENIED as moot.

       IT IS SO ORDERED.




                                                     Susan J. Dlott
                                                     United States District Court
